PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
da Silva, et al.
Application No. 16/769,258
Filed:  June 3, 2020
Attorney Docket No. P171896 WO-US (FO)
:
:
:                        ON PETITION
:
:



This is a decision on the “Petition Pursuant to 37 CFR 1.46”, filed on August 19, 2021.  

The petition is DISMISSED.

By the instant petition, petitioner seeks to establish that the applicant under 37 CFR 1.46, Schaeffler Technologies AG & Co. KG, hereinafter, “the applicant”, has sufficient proprietary interest to execute the substitute statement under 37 CFR 1.64 for the deceased joint inventor Thomas Nogueira da Silva. The applicant’s request cannot be granted at this juncture.

The pertinent application file record is noted thusly:

On June 3, 2020, the application was filed setting out the inventorship of the application in an Application Data Sheet (ADS) under 37 CFR 1.76 as: Thomas Nogueira da Silva, Welington Adriano Ferreira Santos, and Fabio Luis Vieira.

The ADS filed on June 3, 2020, also set out the applicant under 37 CFR 1.46, as Schaeffller Technologies AG & Co. KG, noting the applicant the “Assignee.” 

On June 3, 2020, an “Assignment and Declaration under 37 CFR 1.63” executed by inventor Welington Adriano Ferreira Santos, was filed.

On June 3, 2020, a copy of an inventor’s oath or declaration, in German, was filed from application PCT/DE2018/100908, to which the subject application claims priority.  It is noted that the inventor’s oath or declaration satisfied the requirements of 35 U.S.C. 371, but did not satisfy the requirements of 37 CFR 1.63. See 37 CFR 1.69. See also MPEP§ 602.06.

On October 2, 2020, a substitute statement under 37 CFR 1.64, for inventor da Silva was filed executed by Antun Peakovic, Director Intellectual Property Americas for the applicant, listing the relationship to the deceased inventor as “Assignee.” 

On August 19, 2021, a substitute statement under 37 CFR 1.64, for inventor da Silva was filed executed by Kevin Parks, attorney for the applicant, listing the relationship to the deceased inventor as “Person who otherwise shows a sufficient proprietary interest in the matter.” 

On September 20, 2021, an “Assignment and Declaration under 37 CFR 1.63” executed by inventor Fabio Luis Vieira, was filed.

By the instant petition, petitioner asserts that Schaeffler Technologies AG & Co. KG has sufficient proprietary interest in the matter to execute the substitute statement on behalf of the deceased inventor da Silva. The petition is unclear as to its intent and necessity. 

It is noted that 37 CFR 1.63 requires that an oath or declaration be filed for each application and that such declaration be executed by the inventor, or each individual who is a joint inventor.  Where, as in this case, an inventor is deceased and cannot sign the declaration under 37 CFR 1.63, 37 CFR 1.64, provides that the applicant under 37 CFR 1.43, 1.45, or 1.46, may execute a substitute statement in lieu of an oath or declaration by the unavailable inventor. Office records reflect that Schaeffller Technologies AG & Co. KG. is the applicant under 37 CFR 1.46, for the application.1 As to a patent application filed on, or after September 16, 2012, it is noted that 37 CFR 1.64(a) provides, in pertinent part, that, “[a]n applicant under § 1.43, 1.45, or 1.46 may execute a substitute statement in lieu of an oath or declaration under § 1.63 if the inventor is deceased, is under a legal incapacity, has refused to execute the oath or declaration under § 1.63, or cannot be found or reached after diligent effort.”  It is further noted that Section 604 of the Manual of Patent Examining Procedure (MPEP) explains that the “applicant entities” that may sign a substitute statement on behalf of an inventor when such a statement is permitted and states that such parties include:

(i) the inventor’s legal representative under 37 CFR 1.43, where the inventor is deceased or legally incapacitated; 

(ii) the other joint inventors under 37 CFR 1.45, where the inventor refuses to execute the oath or declaration or cannot be found or reached after diligent effort; 

(iii) an applicant under 37 CFR 1.46 who is the assignee or party to whom the inventor is under an obligation to assign, where the inventor is deceased, legally incapacitated, refuses to execute the oath or declaration, or cannot be found or reached after diligent effort; or 

(iv) an applicant under 37 CFR 1.46 who is a party who otherwise shows a sufficient proprietary interest in the claimed invention under 37 CFR 1.46(b), where the inventor is deceased, legally incapacitated, refuses to sign the declaration or cannot be reached or located after diligent effort.

Accordingly, in the case of a deceased inventor, in addition to the submission of a substitute statement, 37 CFR 1.46 and Section 604 of the MPEP cited above makes clear that the substitute statement must be executed by the applicant under § 1.43, 1.45, or 1.46. Where the substitute statement is being executed by a 37 CFR 1.46 applicant that is not the assignee, or party to whom the inventor is under an obligation to assign, the substitute statement must be accompanied by a petition whereby applicant established that applicant otherwise shown proprietary interest in the matter.  It is noted that the applicant indicated in the ADS filed on June 3, 2020, that the applicant is the assignee and that on October 2, 2020, applicant filed a substitute statement under 37 CFR 1.64, on behalf of inventor da Silva executed by a representative of the applicant noting the relationship to the inventor as “Assignee.” Yet, by the instant petition, applicant now requests that that substitute statement under 37 CFR 1.64, for inventor da Silva executed by the applicant as a person who otherwise shows proprietary interest be accepted.2 The petition is dismissed as the petition is unclear as to its intent and does not explain why recognition of the applicant as having proprietary interest to execute the substitute statement on behalf of inventor da Silva is necessary when the applicant is identified as the assignee. 

As a courtesy to applicant, it is noted that the application is abandoned as of August 17, 2021. On June 9, 2021, a Request for Continued Examination (RCE) was filed.  An inventor’s oath or declaration, for each named inventor is required for an international application to comply with 35 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until the date on which the issue fee is paid. See MPEP 706.07(h)(I) and 37 CFR 1.495(c)(3)(ii).  A review of the application file record reveals that a Notice of Allowance and Issue Fee Due was mailed on May 14, 2021, setting a non-extendable statutory period for reply of three months from its mailing date. On June 9, 2021, applicant filed an RCE in response to the Notice of Allowance and Issue Fee, but did not pay the issue fee and, as of the date the RCE was filed, did not file a proper inventor’s oath or declaration for all of the joint inventors.3 The RCE filed June 9, 2021, is not a proper response to the Notice of Allowance and Issue Fee Due, however, because, in an application filed under 35 U.S.C. 371, an inventor’s oath or declaration must be filed before an RCE is filed. The filing of the improper RCE did not toll the period for response set by the Notice of Allowance and Issue Fee Due mailed on May 14, 2021; the application was abandoned on August 17, 2021, accordingly. 

Applicant may consider filing a petition under 37 CFR 1.137(a) to revive the application. In the normal course where proper inventor’s declarations and/or substitute statements under 37 CFR 1.64, are of record but simply not filed prior to the filing of the RCE, the petition under 37 CFR 1.137(a) need not be accompanied by a “reply” in order to be considered grantable. In this instance, however, the petition under 37 CFR 1.137(a) should be accompanied by either a properly executed substitute statement for inventor da Silva or a statement of applicant’s reasons why applicant believes that this requirement has already been met.
 
Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




































    
        
            
        
            
        
            
    

    
        1 It is noted that 37 CFR 1.46 provides:
        
        § 1.46 Application for patent by an assignee, obligated assignee, or a person who otherwise shows sufficient proprietary interest in the matter.
        
        (a) A person to whom the inventor has assigned or is under an obligation to assign the invention may make an application for patent. A person who otherwise shows sufficient proprietary interest in the matter may make an application for patent on behalf of and as agent for the inventor on proof of the pertinent facts and a showing that such action is appropriate to preserve the rights of the parties.
        
        (b) If an application under 35 U.S.C. 111 is made by a person other than the inventor under paragraph (a) of this section, the application must contain an application data sheet under § 1.76 specifying in the applicant information section (§ 1.76(b)(7)) the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter. If an application entering the national stage under 35 U.S.C. 371, or a nonprovisional international design application, is applied for by a person other than the inventor under paragraph (a) of this section, the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter must have been identified as the applicant for the United States in the international stage of the international application or as the applicant in the publication of the international registration under Hague Agreement Article 10(3).
        
        (1) If the applicant is the assignee or a person to whom the inventor is under an obligation to assign the invention, documentary evidence of ownership (e.g., assignment for an assignee, employment agreement for a person to whom the inventor is under an obligation to assign the invention) should be recorded as provided for in part 3 of this chapter no later than the date the issue fee is paid in the application.
        
        (2) If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including:
        
        (i) The fee set forth in § 1.17(g);
        
        (ii) A showing that such person has sufficient proprietary interest in the matter; and
        
        (iii) A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.
        
        2 It is noted that the substitute statement filed on August 19, 2021, is executed by Kevin L. Parks in his capacity as “Attorney for the Applicant.” It is not clear whether Mr. Parks is employed by the applicant, or, otherwise, authorized to act on behalf of the applicant, however. 
        3 It is noted that the inventor’s declaration for inventor Vieira was not filed until September 20, 2021, after the RCE was filed on June 9, 2021. It is further noted that, if the applicant is not the assignee, the substitute statement filed on October 2, 2020, on behalf of inventor da Silva is improper as it does not list the correct relationship between the signer and the inventor da Silva. Thus, neither a declaration under 37 CFR 1.63 or a substitute statement under 37 CFR 1.64, could be said to have been filed prior to the filing of the RCE on June 9, 2021.